DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed June 16, 2020.  Claims 1-3 and 5-10 are currently pending wherein all claims read on a method of preparing a vinyl ether polymer by photoinitiated polymerization.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Ciftci (2017, Agnew. Chem. Int. Ed., 56, 519-523).

Summary of claim 1:
A method for preparing a vinyl ether polymer by photo- initiated polymerization, comprising a step of:
under a protective atmosphere, performing photo-initiated polymerization on a vinyl ether monomer of Formula (1) in the presence of an organic halogenated hydrocarbon and manganese carbonyl under irradiation of light having a wavelength of 365-550 nm at -25 °C to 25 °C, to obtain a vinyl ether polymer after the reaction is completed,

    PNG
    media_image1.png
    68
    116
    media_image1.png
    Greyscale

wherein R is an alkyl or haloalkyl group, in which the alkyl or haloalkyl group has 1-10 carbon atoms; and
wherein the organic halogenated hydrocarbon has a structural formula of 

    PNG
    media_image2.png
    67
    95
    media_image2.png
    Greyscale

in which X is halogen.



Ciftci teaches a method for making a vinyl ether polymer by reacting isobutyl vinyl ether (IBVE) (reading on formula (1) in the presence of Mn2(CO)10 and Benzyl bromide (BB) under visible-light radiation at a wavelength of 400-500) at room temperature (page 520).  Ciftci teaches the reaction to be performed under a nitrogen atmosphere (supporting information: PIBVE).  However, Ciftci does not teach or fairly suggest the claimed method for preparing a vinyl ether polymer wherein the organic halogenated hydrocarbon has the claimed structural formula.  Applicants have further shown that when this halogenated hydrocarbon is used the reaction time is shorter, the conversion rate is higher, and the molecular weight distribution is lower.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763